                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

JOHNNIE L. GROVERY,                              )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 19-2062-JDT-cgc
                                                 )
SHELBY COUNTY,                                   )
                                                 )
       Defendant.                                )


                        ORDER DISMISSING COMPLAINT,
           CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
               AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On January 23, 2019, Plaintiff Johnnie L. Grovery, who is incarcerated at the Shelby

County Criminal Justice Center (Jail) in Memphis, Tennessee, filed a pro se civil complaint and a

motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued an order on January

24, 2019, granting leave to proceed in forma pauperis and assessing the civil filing fee pursuant to

the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 6.) The Clerk

shall record the Defendant as Shelby County.1

       Grovery alleges that on November 27, 2018, he was removing items from a dryer in the

Jail laundry when the dryer apparently malfunctioned and came on unexpectedly, causing him to

be “toss[ed] about.” (ECF No. 1 at 2.) He alleges the dryer had previously come on by itself while

the head supervisor in the laundry, Ms. Davis, was present. (Id.) Grovery indicates that he



       1
        Grovery names the Defendant as the “Shelby County Sheriff Office Jail Division.”
Therefore, the claims are construed as claims against Shelby County.
presented a grievance explaining what had happened and that he did not think he had been treated

“according to the nature of the incident.” (Id. at 2.)2 He further states he was then called to the

nurse’s station and given two Ibuprofen tablets. (Id.) Grovery seeks compensatory damages of

$1,000,000. (Id. at 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make

a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.


       2
        It is unclear whether this “grievance” was a formal, written grievance or merely a verbal
complaint.

                                                  2
       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Grovery filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress, except that in any
       action brought against a judicial officer for an act or omission taken in such officer=s
       judicial capacity, injunctive relief shall not be granted unless a declaratory decree
       was violated or declaratory relief was unavailable. For the purposes of this section,
       any Act of Congress applicable exclusively to the District of Columbia shall be
       considered to be a statute of the District of Columbia.

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Grovery has no valid claim against Shelby County. A local government such as a

municipality or county “cannot be held liable solely because it employs a tortfeasor—or, in other

words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.” Monell

v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in original); see also Searcy v. City of

Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A municipality cannot be held responsible for a



                                                  3
constitutional deprivation unless there is a direct causal link between a municipal policy or custom

and the alleged constitutional deprivation. Monell, 436 U.S. at 691-92; Deaton v. Montgomery

Co., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must

(1) identify the municipal policy or custom, (2) connect the policy to the municipality, and (3)

show that his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330

F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir.

1993)). The policy or custom “must be ‘the moving force of the constitutional violation’ in order

to establish the liability of a government body under § 1983.” Searcy, 38 F.3d at 286 (quoting

Polk Co. v. Dodson, 454 U.S. at 326 (citation omitted)). Grovery does not allege that he suffered

an injury because of an unconstitutional policy or custom of Shelby County. He alleges only that

he was injured due to a malfunctioning dryer.

       Grovery does not expressly allege in the complaint that he was denied adequate medical

care; however, to the extent he intends to make such an allegation, the claim would arise under the

Eighth Amendment. The Eighth Amendment prohibits cruel and unusual punishments. See

generally Wilson v. Seiter, 501 U.S. 294 (1991). “The right to adequate medical care is guaranteed

to convicted federal prisoners by the Cruel and Unusual Punishments Clause of the Eighth

Amendment, and is made applicable to convicted state prisoners and to pretrial detainees (both

federal and state) by the Due Process Clause of the Fourteenth Amendment.” Johnson v. Karnes,

398 F.3d 868, 873 (6th Cir. 2005). “A prisoner’s right to adequate medical care ‘is violated when

prison doctors or officials are deliberately indifferent to the prisoner’s serious medical needs.’”




                                                 4
Id. at 874 (quoting Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001)); see also Blackmore

v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004).

        An Eighth Amendment claim consists of both objective and subjective components.

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Hudson v. McMillian, 503 U.S. 1, 8 (1992); Wilson,

501 U.S. at 298. The objective component of an Eighth Amendment claim based on a lack of

medical care requires that a prisoner have a serious medical need. Blackmore, 390 F.3d at 895.

“[A] medical need is objectively serious if it is ‘one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would readily recognize the

necessity for a doctor=s attention.’” Blackmore, 390 F.3d at 897. However, in this case, Grovery

alleges only that he was “toss[ed] about” as a result of the dryer coming on by itself, which is not

a sufficient allegation that he had an objectively serious medical need.

        To establish the subjective component of an Eighth Amendment violation, a prisoner must

demonstrate that the official acted with the requisite intent, that is, that he had a “sufficiently

culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson, 501 U.S. at 302-03. The

plaintiff must show that the prison officials acted with “deliberate indifference” to a substantial

risk that the prisoner would suffer serious harm. Farmer, 511 U.S. at 834; Wilson, 501 U.S. at

303. “[D]eliberate indifference describes a state of mind more blameworthy than negligence.”

Farmer, 511 U.S. at 835. A prison official cannot be found liable under the Eighth Amendment

unless he subjectively knows of an excessive risk of harm to an inmate’s health or safety and also

disregards that risk. Id. at 837. “[A]n official=s failure to alleviate a significant risk that he should

have perceived but did not” does not amount to cruel and unusual punishment. Id. at 838.

        As stated, Grovery asserts he explained to an unspecified person or in a grievance that he

did not think he was treated appropriately after the dryer incident, (ECF No. 1 at 2); at some point



                                                   5
thereafter, he was called to the nurse’s station and given two Ibuprofen tablets. (Id.) However,

Grovery does not allege that any individual knew of, yet disregarded, a substantial risk that he

would suffer serious harm by denying a request for medical treatment or provided him with

treatment that was inadequate. Thus, he has failed to allege a valid Eighth Amendment claim for

inadequate medical care.

        For the foregoing reasons, Grovery’s complaint is subject to dismissal in its entirety for

failure to state a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court concludes that leave to amend is not warranted.

        In conclusion, the Court DISMISSES Grovery’s complaint for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave

to amend is DENIED.

        Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal by

Joyce in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that lead the Court

to dismiss this case for failure to state a claim also compel the conclusion that an appeal would not



                                                 6
be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28 U.S.C. §1915(a)(3), that any

appeal in this matter by Grovery would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Grovery

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir.

1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets out

specific procedures for implementing the PLRA, §§ 1915(a)-(b). Therefore, Grovery is instructed

that if he wishes to take advantage of the installment procedures for paying the appellate filing fee,

he must comply with the procedures set out in the PLRA and McGore by filing an updated in

forma pauperis affidavit and a current, certified copy of his inmate trust account for the six months

immediately preceding the filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Grovery, this is the

second dismissal of one of his cases as frivolous or for failure to state a claim.3 This “strike” shall

take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




       3
        Grovery previously filed Grovery v. Gilless, et al., No. 2:99-cv-03078-BBD (W.D.
Tenn. Dec. 28, 1999) (dismissed as frivolous).

                                                  7
